Name: Council Regulation (EEC) No 2202/90 of 24 July 1990 amending Regulation (EEC) No 1206/90 laying down general rules for the system of production aid for processed fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  prices;  agricultural policy;  food technology
 Date Published: nan

 No L 201 /4 Official Journal of the European Communities 31 . 7. 90 COUNCIL REGULATION (EEC) No 2202/90 of 24 July 1990 amending Regulation (EEC) No 1206/90 laying down general rules for the system of production aid for processed fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 5 (4) and 8 (6) thereof, Having regard to the proposal from the Commission, Whereas Article 3 (2) of Regulation (EEC) No 426/86 provides that in the case of dried grapes the producers are to undertake to withhold from delivery to the processing industry a given percentage of the quantities covered by contracts ; whereas that percentage must ensure that the quality of products delivered by producers is adequate ; whereas, in the case of dried grapes, the aid is to be paid on condition that a percentage to be determined of the quantities is not processed by processors ; whereas those percentages must ensure that the quality of the product intended for consumption is adequate ; whereas Regula ­ tion (EEC) No 1206/90 (3) should therefore be amended ; Whereas the technical adjustments should be carried out that result, for sultanas and currants, from the abolition of the monthly increments applicable to the minimum price to be paid to producers, (a) Article I is replaced by the following : 'Article 1 1 . The percentage referred to in Article 3 (2) of Regulation (EEC) No 426/86 shall be 4 % for sultanas and 6 % for currants. 2. The percentages referred to in the third subpara ­ graph of Article 6a (2) of Regulation (EEC) No 426/86 shall be as follows : (a) for currants : 15 % (b) for other dried grapes : 8 % .' (b) Article 3 ( 1 ) is replaced by the following : ' 1 . For the purposes of applying the production aid provided for in Article 5 ( 1 ) of Regulation (EEC) No 426/86, this Article shall apply.' (c) Article 3 (5) is replaced by the following : '5 . The minimum price of the Taw material to be adopted for dried figs shall be the minimum price to be paid to the producer at the beginning of the marke ­ ting year, increased by the average of the monthly increments provided for in Article 4 (2) of Regulation (EEC) No 426/86.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1206/90 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1990 . For the Council The President C. MANNINO (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) See page 1 of this Official Journal . ¥) OJ No L 119, 11 . 5. 1990, p. 74.